       Case 2:97-cr-00081-SM-DEK Document 222 Filed 09/09/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         No. 97-81

PIERRE PARSEE                                                  SECTION “E”



                                    ORDER AND REASONS

        Before the Court is Pierre Parsee’s motion for reconsideration1 of the Court’s

dismissal without prejudice of his motion for compassionate release.2 For the reasons that

follow, the motion is DENIED. Counsel is appointed to assist Parsee in exhausting his

administrative remedies and filing a new motion for compassionate release presenting his

arguments relating to his age, health, and family responsibilities that may justify a

reduction in his sentence.

                                          BACKGROUND

        On January 30, 1998, a jury convicted Parsee of conspiracy to possess with intent

to distribute a quantity of cocaine hydrochloride, in violation of 21 U.S.C. § 846.3 On June

17, 1998, the Court sentenced Parsee to 360 months of imprisonment.4 The Fifth Circuit

affirmed the conviction on June 15, 1999.5 On November 8, 1999, the United States

Supreme Court denied Parsee’s petition for a writ of certiorari.6 This Court denied

Parsee’s motion for habeas relief on January 30, 2001.7 Parsee filed an initial motion for




1 R. Doc. 216. The Government filed a response. R. Doc. 221.
2 R. Doc. 215.
3 R. Doc. 116.
4 Id.
5 United States v. Parsee, 178 F.3d 374 (5th Cir. 1999).
6 Parsee v. United States, 528 U.S. 988 (1999).
7 R. Doc. 149.

                                                    1
       Case 2:97-cr-00081-SM-DEK Document 222 Filed 09/09/20 Page 2 of 4




compassionate release on May 21, 2020.8 This Court denied Parsee’s motion for failure to

exhaust administrative remedies on June 16, 2020.9 Parsee then filed this motion for

reconsideration of that decision.10,11

        Parsee asks the Court to reconsider its previous ruling, claiming that he exhausted

his administrative remedies by pointing to an Inmate Request to Staff dated April 14,

2020,12 and what appears to be an email addressed to the warden dated June 23, 2020.13

The Government opposes Parsee’s motion for reconsideration stating “[s]ince the

issuance of this Court’s order, the defendant has failed to exhaust his administrative

remedies.”14

                                       LAW AND ANALYSIS

        Though motions for reconsideration in criminal actions “are nowhere explicitly

authorized in the Federal Rules of Criminal Procedure, they are a recognized legitimate

procedural device.”15 The Fifth Circuit has held that if a motion for reconsideration is filed

within twenty-eight days after entry of the judgment from which relief is being sought,

the motion is treated as a motion to alter or amend under Rule 59(e).16 In this case, the

Court denied Parsee’s initial request for compassionate release due to failure to exhaust

administrative remedies on June 16, 2020.17 Parsee filed his motion for reconsideration



8 R. Doc. 207.
9 R. Doc. 215.
10 R. Doc. 216.
11 The Court also received and filed in the record a letter from Courtney Davis, Parsee’s sister, attaching an

application for petition for Commutation of Sentence filed on behalf of Parsee on August 28, 2018. R. Doc.
218.
12 R. Doc. 216 at 5-6.
13 R. Doc. 216 at 7.
14 R. Doc. 221 at 1.
15 United States v. Cotto, 2020 WL 3832809 at *1 (E.D. La. July 8, 2020) (quoting United States v. Lewis,

921 F.2d 563, 564 (5th Cir. 1991)); see also Fed. R. Civ. P. 59(e) (“A motion to alter or amend a judgment
must be filed no later than 28 days after the entry of judgment.”).
16 Shepherd v. Int’l Paper Co., 372 F.3d 326, 328 n.1 (5th Cir. 2004).
17 R. Doc. 215.

                                                      2
       Case 2:97-cr-00081-SM-DEK Document 222 Filed 09/09/20 Page 3 of 4




on August 3, 2020, outside of the twenty-eight day window. Accordingly, Parsee’s motion

for reconsideration was not timely filed.

        A motion for reconsideration under Rule 59(e) “calls into question the correctness

of a judgment.”18 A Rule 59(e) motion “is not the proper vehicle for rehashing evidence,

legal theories, or arguments that could have been offered or raised before the entry of

judgment.”19 Instead, a Rule 59(e) motion merely allows “a party to correct manifest

errors of law or fact or to present newly discovered evidence.”20 In this case, Parsee points

to the Staff Inmate Request referenced in his initial motion for compassionate release.

Even if the request for reconsideration were timely filed, the Staff Inmate Request is not

newly discovered evidence.21

        In regard to the instant motion, the Government represents the warden’s office has

not received any compassionate release requests from Parsee.22 The Government states it

conferred with the Bureau of Prisons on August 13, 2020 to determine whether Parsee

had filed a request with the warden for compassionate release following the Court’s ruling

on June 17, 2020.23 The Government represents both individuals consulted stated that

the Bureau of Prisons had not received a request for compassionate release from Parsee

since that time. The Government attaches the email correspondence.24 Parsee fails to

meet the Rule 59(e) standard for reconsideration.

        Parsee attaches to his motion for reconsideration what is purported to be an email

in which the addressee is “Warden Garrido,” dated June 23, 202025—seven days after the


18 Templet v. HydroChem, Inc., 367 F.3d 437, 478 (5th Cir. 2004).
19 Id.
20 Id.
21 R. Doc. 215.
22 R. Doc. 221.
23 R. Doc. 221 at 4; R. Doc. 215.
24 R. Doc. 221-1, 221-2.
25 R. Doc. 216 at 7.

                                                   3
       Case 2:97-cr-00081-SM-DEK Document 222 Filed 09/09/20 Page 4 of 4




Court’s previous order.26 It is unclear whether the email was sent to the correct email

address for the warden and whether it was received by the warden. It is unclear whether

the correspondence was sufficient to constitute a request to the warden for compassionate

release.

        The Court’s order on June 16, 2020 denied Parsee’s motion for compassionate

release without prejudice.27 Accordingly, Parsee may file a new motion for compassionate

release following this order. The Court will appoint counsel to provide Parsee assistance

in filing a new motion for compassionate release.

                                      CONCLUSION

        IT IS ORDERED that Petitioner Pierre Parsee’s motion for reconsideration of the

Court’s dismissal without prejudice28 of his motion for reduction in sentence pursuant to

18 U.S.C. § 3582(c)(1)(A) is DENIED.

        IT IS FURTHER ORDERED that the Federal Public Defender appoint counsel

to assist Petitioner Pierre Parsee in exhausting his administrative remedies, if he has not

done so already, and filing a new motion for compassionate release presenting arguments

relating to Petitioner’s age, health, and family responsibilities that may justify a reduction

in his sentence.


        New Orleans, Louisiana, this 9th day of September, 2020.


                                           ________________________________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




26 R. Doc. 215.
27 R. Doc. 215.
28 R. Doc. 215.

                                              4
